Citation Nr: 1522866	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  10-15 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral plantar fasciitis.  

3.  Entitlement to service connection for a chronic respiratory disability.  

4.  Entitlement to an increased initial rating in excess of 10 percent from April 30, 2007, to April 21, 2009; 20 percent from April 22, 2009, until September 2, 2009; and 40 percent from September 3, 2009, for residuals of an injury of the lumbar spine.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1990 to May 1993.  His service included time in Southwest Asia during the liberation of Kuwait.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues of service connection for plantar fasciitis and a chronic respiratory disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that PTSD had its onset as a result of service.  

2.  For the rating period from April 30, 2007, to September 2, 2009, the Veteran's service-connected low back disability was manifested by forward flexion to 70 degrees with pain and paraspinal muscle stiffness causing gait abnormality.  

3.  From September 3, 2009, the Veteran's service-connected low back disability has been manifested by limitation of forward flexion to 10 degrees, without evidence of neurologic symptoms or intervertebral disc syndrome (IVDS).  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  
2.  The criteria for an initial rating of 20 percent, but no higher, for residuals of an injury of the lumbar spine have been met from April 30, 2007, to April 21, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5237 (2014).  

3.  The criteria for an initial rating in excess of 20 percent for residuals of an injury of the lumbar spine have not been met for any period from April 22, 2009, to September 2, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5237 (2014).  

4.  The criteria for an increased rating in excess of 40 percent for residuals of an injury of the lumbar spine have not been met for any period after September 3, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Code 5237 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Inasmuch as the claim for service connection for PTSD is being granted herein, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist failure is harmless.  

Regarding the matter of an increased rating for residuals of an injury of the lumbar spine, as the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess 19 Vet. App. at 490.  The Board notes that the Veteran's claims folder was lost in transport and that many of the documents in connection with his appeal are not available for review.  These include any VCAA notification, the notice of disagreement, the statement of the case, and the Veteran's substantive appeal.  Thus, there is no record that the Veteran received any notice that substantially complied with the requirements of the VCAA.  In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the Supreme Court reversed the case of Sanders v. Nicholson, 487 F.3d 881 (2007), which had held that any error in VCAA notice should be presumed prejudicial and that VA must always bear the burden of proving that such an error did not cause harm.  In reversing Sanders, the Supreme Court in essence held that - except for cases in which VA has failed to inform the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki, 129 S. Ct. at 1704-06.  The Veteran has not alleged that he was prejudiced because he did not receive the notice required in increased rating claims.  

The Veteran's pertinent treatment records have been secured.  The Veteran was afforded a VA medical examination, most recently in June 2012.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran has not challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met regarding the matter of rating of his low back disability.  38 C.F.R. § 3.159(c)(4) (2014).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

PTSD

The Veteran contends that service connection should be established for PTSD.  Review of his discharge document shows that he served in the Southwest Asia Theater during Operation Desert Storm.  In correspondence and in a report of examination in June 2012, the Veteran reported having been under attack from bombs while serving in the Persian Gulf and of being responsible for the transportation of wounded soldiers.  He also reported having experienced an incident when a car crashed into his home.  He has asserted that these stressors caused the development of PTSD.  

As noted, much of the Veteran's claims folder was lost.  As such, the Veteran's service treatment records (STRs) and personnel records are not available for review.  Available VA outpatient treatment records show that he was seen in May 2006 when a screening for possible PTSD was recommended.  In November 2007, the diagnoses included anxiety and rule out PTSD.  In an August 2008 memorandum, a VA psychologist noted that the Veteran had been treated at VA for PTSD.  In June 2009, VA outpatient treatment records included a diagnosis of PTSD.  The same diagnosis was rendered in a June 2010 letter from the Veteran's private counselor.  

The Veteran was afforded VA examinations in June 2011 and June 2012.  On those occasions, the diagnosis was PTSD.  The examiner in June 2012 found that the three stressors reported by the Veteran were sufficient to support this diagnosis.  Importantly, the first two reported stressors were combat related.  While the third was not shown to be related to combat, it is noted that it provided the basis for the grant of service connection for the Veteran's low back disability.  

The Veteran has been diagnosed as having PTSD as a result of service in the Persian Gulf.  He has been so diagnosed by VA psychologists and psychiatrists as well as a private counselor.  The Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board finds that service connection for PTSD is appropriate.  

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).  

In this case, the Board has considered the entire period of initial rating claim from the effective date of the grant of service connection to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales, 218 F.3d at 1378 (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Residuals of an Injury of the Lumbar Spine

As noted, the Veteran's claims folder was lost and has been reconstructed.  The record shows that service connection for the residuals of an injury of the lumbar spine was granted by rating decision dated in April 2009, with an effective date from April 2007.  A 10 percent rating was assigned at that time under the provisions of Code 5237.  By rating decision dated in February 2010 the RO increased the rating of the Veteran's low back disability to 20 percent, effective April 22, 2009, and to 40 percent, effective September 3, 2009.  The Veteran continues to express dissatisfaction with the ratings, and they are less than the maximum under the applicable criteria.  Therefore, the claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic Code 5242), in addition to consideration of rating under the General Rating Formula for Diseases and Injuries of the Spine, rating for degenerative arthritis under Diagnostic Code 5003 should also be considered.  38 C.F.R. § 4.71a.

Diagnostic Code 5243 provides that IVDS is to be rated either under the General Rating Formula for  Diseases and Injuries of the Spine or under the Formula for  Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

An examination was conducted by VA in March 2009.  At that time, the Veteran reported stiffness and numbness of the spine, with no loss of bladder or bowel control.  He reported pain in the lower back that occurred three to four times per day, lasting one to two hours.  The pain was localized and described as squeezing, sharp and cramping.  The level was a 7 on a scale to 10.  The pain was elicited by physical activity and stress, but also came spontaneously.  It was relieved by rest and medication.  The Veteran reported that he did not experience any functional impairment from his back condition.  

The Veteran's posture was within normal limits.  His gait was antalgic.  There was no evidence of radiating pain on movement.  There was no muscle spasm.  No tenderness was noted.  Straight leg raising test was negative.  There was no ankylosis of the lumbar spine.  Range of motion of the thoracolumbar spine was forward flexion to 70 degrees, with pain at 70 degrees.  Extension was to 30 degrees, right and left lateral flexion was to 30 degrees, and right and left rotation was to 40 degrees.  Joint function was additionally limited by pain after repetitive use, but was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  There is no additional limitation in degree of range of motion.  The inspection of the spine reveals normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curves of the spine.  There were no signs of lumbar IVDS with chronic and permanent nerve root involvement.  The diagnosis was lumbar strain.  

VA outpatient treatment records show that the Veteran was seen in April 2009 for complaints of constant low back pain that went down both legs to the knee area.  The pain was aggravated by prolonged standing, bending, pushing, and pulling.  The pain was decreased with a heating pad and medication.  He stated that he had numbness and tingling of the back and both legs, occasionally at the feet.  Examination of the back showed no deformity, but tenderness at the paralumbar muscles and lumbar spine as well as the bilateral sacroiliac joint.  Range of motion was "very limited lumbar range of motion due to pain."  Motor strength was 5/5, sensory examination was intact to light touch and reflexes were 1+ and symmetrical.  Gait was slow and measured.  The assessments were chronic back pain, facet arthropathy, lumbar spondylosis.  It was recommended that the Veteran undergo physical therapy to attempt to restore his range of motion.  The Veteran was issued a TENS unit for his back pain.  In June 2009, the Veteran was again treated for complaints of pain radiating to his legs.  Examination showed mild tenderness of the lumbar spine with paraspinal muscle stiffness.  The pertinent diagnosis was osteoarthritis of the lumbar spine.  On September 3, 2009, the Veteran was seen for complaints of pain of the low back and both lower extremities.  The low back pain constantly radiated into the lower extremities.  He had been given a TENS unit, but stated that this was not effective.  Examination showed tenderness of the paraspinals from the lower thoracic to the S1 area.  There was no spasm or guarding.  Range of motion was forward flexion to 10 degrees and backward extension to 15 degrees.  The remainder of range of motion was within normal limits.  Seated straight leg raising was negative bilaterally.  The pertinent assessments were lumbosacral arthritis, chronic low back pain and gait disturbance.  

An examination was conducted by VA in June 2012.  At that time, the diagnoses were post traumatic low back condition, osteoarthritis, and scoliosis.  The Veteran reported having flare-ups that he described as pain and stiffness.  Forward flexion was to 15 degrees, backward extension was to 20 degrees, right lateral flexion was to 25 degrees, left lateral flexion was to 30 degrees, right lateral rotation was to 25 degrees, and left lateral rotation was to 30 degrees.  All motion was without objective evidence of painful motion.  The Veteran was able to perform repetitive use testing with three repetitions.  The examiner did not record additional loss of range of motion after repetitive use testing, but did state that the Veteran had less movement than normal on testing.  There was pain of the thoracolumbar spine, but no guarding or muscle spasm.  Muscle strength testing was normal, without atrophy.  Deep tendon reflexes were 2+, which was reported to be normal.  Sensory examination was normal and straight leg raising test was negative.  The Veteran did report radiculopathy in the form of paresthesias and numbness, described as severe on the right and mild on the left.  There was sciatic nerve involvement that was described as severe on the right, but not affected on the left.  He did not have symptoms of IVDS.  The Veteran used a cane to assist with ambulation.  The Veteran's disability did impact his ability to work in that he was unable to bend, stoop, or walk for any period of time.  It was additionally remarked that the Veteran had a very slight limp in his gait that seemed to be fabricated.  

As noted, the Veteran's claims folder has been reconstructed.  As such, there is no medical evidence regarding the severity of his low back disability prior to the VA examination that took place in March 2009.  At that time, it was noted that range of motion on examination showed forward flexion to 70 degrees with extension, lateral flexion and rotation to be normal or near-normal.  It was noted on examination that he walked with an antalgic gait.  Outpatient treatment records in April 2009 show tenderness in the lumbosacral joint with range of motion to be "very limited" and a gait that was described as "slow and measure."  In June 2009, it was noted that he had tenderness of the lumbar spine with paraspinal muscle stiffness.  Resolving reasonable doubt in the Veteran's favor, these symptoms are found to more nearly approximate the criteria for a 20 percent rating for low back disability, but no more.  As such, the 20 percent rating that was assigned on the basis of the April 2009 outpatient treatment report is found to warranted since the grant of service connection in April 2007.  As such, this aspect of the Veteran's claim is allowed, in part.  Regarding the actual rating, however, there is no basis for a rating in excess of 20 percent prior to the VA outpatient treatment report of September 3, 2009.  In this regard, while the range of motion of the back was noted to be very limited, there is no indication that forward flexion was limited to 30 degrees or less at that time.  

On examination on September 3, 2009, the Veteran's back disability was manifested by forward flexion limited to only 10 degrees.  This meets the criteria for a 40 percent rating as does the limitation shown on examination by VA in June 2012.  There is no indication in the record that the Veteran manifests ankylosis at any time, which would be required for a rating in excess of 40 percent under the rating criteria outlined in the general rating formula for diseases and injuries of the spine.  The Board has investigated whether an increased rating could be warranted on the basis of IVDS, but examinations have failed to find evidence of IVDS, including no complaints of incapacitating episodes.  As such, there is no basis for a finding of a rating in excess of 40 percent for the Veteran's low back disability from September 3, 2009.  

Extraschedular Considerations

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's low back disability directly corresponds to the schedular criteria for the 20 and 40 percent evaluations for disability of the lumbar spine, which also incorporate various orthopedic factors that limit motion or function.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  In this regard, prior to September 3, 2009, the Veteran's low back disability was manifested by stiffness that affected his gait, while on that date and thereafter, there was demonstrated limitation of forward flexion to less than 30 degrees.  As noted, this is specifically contemplated in the schedular rating criteria and recognizes functional impairment.  For these reasons, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's low back disability, and no referral for an extraschedular rating is required.  

Finally, while the VA examination indicated that the Veteran's low back disability limited his ability to work, the examiner did not indicate that the low back disability rendered the Veteran unemployable.  Neither does the combined rating meet the criteria for consideration of a total disability rating by reason of individual unemployability due to service-connected disabilities (TDIU).  Consequently, the matter of entitlement to TDIU is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

Service connection for PTSD is granted.  

An initial rating of 20 percent for residuals of an injury of the lumbar spine from April 30, 2007, to April 21, 2009, is granted, subject to the controlling regulations governing the payment of monetary benefits.  

An initial rating in excess of 20 percent for residuals of an injury of the lumbar spine from April 22, 2009, to September 2, 2009, is denied.

An initial rating in excess of 40 percent residuals of an injury of the lumbar spine from September 3, 2009, is denied.  



REMAND

Regarding the issues of service connection for a chronic respiratory disorder and plantar fasciitis, it is noted that the Veteran's service treatment records (STRs) are not available, but that he has stated that he had these disabilities while on active duty.  VA outpatient treatment records include diagnoses of COPD and plantar fasciitis.  The Veteran has not been afforded a VA examination to ascertain whether it is at least as likely as not that these disabilities could be related to service.  After considering the statements in the record, the Board finds that a medical examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (setting forth the criteria under which VA is required to obtain an examination).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of any current respiratory disorder.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any respiratory disorder is related to service.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of any bilateral foot disorder.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any bilateral foot disability is related to service.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  Thereafter, the AOJ should readjudicate the remaining issues on appeal.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


